IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0114
                              Filed March 12, 2014

IN RE THE DETENTION OF
ARTHUR JAMES TRIPLETT JR.
      Applicant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Decatur County, Terry R. Rickers,

Judge.



      Triplett appeals from judgment entry and order committing him to the

custody of the Director of the Department of Human Services as a sexually

violent predator. AFFIRMED.




      Samuel P. Langholz, State Public Defender, and Thomas J. Gauland and

Jason Alan Dunn, Assistant Public Defenders, Special Defense Unit, Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and John McCormally, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                         2



MCDONALD, J.

       Arthur James Triplett, Jr., appeals from a judgment and order issued

pursuant to Iowa Code chapter 229A committing him to the custody of the

Director of Department of Human Services for ongoing therapy and treatment as

a sexually violent predator. On appeal, Triplett contends that the jury’s verdict

and subsequent judgment is not supported by sufficient evidence.

       We review a challenge to the sufficiency of the evidence for the correction

of errors at law. See In re Det. of Betsworth, 711 N.W.2d 280, 286 (Iowa 2006).

“If there is substantial evidence upon which a rational trier of fact could find the

respondent to be a sexually violent predator beyond a reasonable doubt, we are

bound by the jury’s finding.”    Id.   To determine whether there is substantial

evidence, “we consider the entirety of the evidence presented in a light most

favorable to the State, including all legitimate inferences and presumptions which

may be fairly and reasonably deduced from the record.” Id. (citation and internal

quotation marks omitted).

       Triplett was committed as a sexually violent predator pursuant to chapter

229A on September 25, 2005. The code defines a “sexually violent predator” as

“a person who has been convicted of or charged with a sexually violent offense

and who suffers from a mental abnormality which makes the person likely to

engage in predatory acts constituting sexually violent offenses, if not confined in

a secure facility.” Iowa Code § 229A.2(11) (2011). A person committed under

chapter 229A has the right to an annual review and, if warranted, a hearing on

the status of the commitment. See id. § 229A.8(1)-(3). At any final hearing on
                                          3



the question of continued commitment, the committed person “is entitled to the

benefit of all constitutional protections that were afforded the person at the

original commitment proceeding.” Id. § 229A.8(6)(a). In addition, the committed

person shall be entitled to a jury trial.     See id.    Although the commitment

proceeding is a civil proceeding governed by the rules of civil procedure, to

continue the commitment, the State must prove beyond a reasonable doubt

either: (1) “The committed person’s mental abnormality remains such that the

person is likely to engage in predatory acts that constitute sexually violent

offenses if discharged;” or (2) “The committed person is not suitable for

placement in a transitional release program . . . .” Id. § 229A.8(6)(d)(1) and (2).

       On December 12, 2012, the district court convened a jury for the final

hearing regarding Triplett’s commitment.       At trial, the State called Dr. Tracy

Thomas, a psychologist at the Civil Commitment Unit for Sex Offenders

(hereinafter “CCUSO”) in Cherokee, Iowa, to testify regarding the State’s

evaluation of Triplett.   She opined to a reasonable degree of professional

certainty that Triplett continues to have a mental abnormality that makes him

likely to engage in acts that constitute sexually violent offenses. She based her

opinion on the following: prior and current diagnoses that Triplett is a pedophile;

prior and current diagnoses that Triplett suffers from a constellation of other

personality disorders, including antisocial personality disorder; a report prepared

by her predecessor at CCUSO; Triplett’s denial of his mental abnormalities and

failure to meaningfully treat for the same; and other actuarial risk factors. Triplett

testified on his own behalf and denied that he ever sexually abused anyone.
                                               4



Triplett also called as witnesses Drs. Craig Rypma and Luis Rosell, who opined

that Triplett did not suffer from a mental abnormality and was not likely to

reoffend.   The jury returned its verdict on December 14, finding that Triplett

remained a sexually violent predator.              The district court entered judgment

accordingly.

       Triplett’s primary contention on appeal is that Dr. Thomas’s opinion should

not have been credited over his experts’ opinions. He contends that Dr. Thomas

does not have significant experience. He also contends Dr. Thomas did not

conduct a meaningful independent examination of Triplett but instead relied on

her predecessor’s report.       In contrast, he contends his experts had greater

experience and their opinions were better supported by the facts. The weight to

be given to the evidence was for the fact finder to determine. See In re Det. of

Pierce, 748 N.W.2d 509, 514 (Iowa 2008). “It is not the court’s function here to

determine the correctness of either the theory or testimony between experts.” In

re Det. of Sanders, No. 11-0202, 2012 WL 836827, at *3 (Iowa Ct. App. Mar. 14,

2012) (citing Martin v. Bankers’ Life Co., 250 N.W. 220, 223 (Iowa 1933)).

Although Triplett’s experts testified contrary to the State’s expert, “[i]t was for the

jury to decide which of the experts was more credible . . . and whose opinion . . .

the jury would accept.” In re Det. of Altman, 723 N.W.2d 181, 185 (Iowa 2006)

(alteration in original) (citation omitted).

       After reviewing the record, viewing the evidence in the light most favorable

to the jury’s verdict, we conclude substantial evidence supports the jury’s verdict.

See Altman, 723 N.W.2d at 186 (“We think [the State’s expert’s] opinion that
                                         5



[defendant] would likely reoffend sexually in the future was sufficient . . . .

Consequently, there was substantial evidence to support the jury’s finding that

the [defendant] was a sexually violent predator.”); see, e.g., In re Det. of Elliot,

No. 12-0557, 2013 WL 979096, at *1 (Iowa Ct. App. Mar. 13, 2013) (finding

State’s expert’s testimony provided sufficient evidence that defendant was a

sexually violent predator despite contrary expert opinion); In re Det. of Anderson,

No. 11-1172, 2012 WL 6193960, at *1 (Iowa Ct. App. Dec. 12, 2012) (same); In

re Det. of Stevenson, No. 11-1299, 2012 WL 3196122, at *2 (Iowa Ct. App. Aug.

8, 2012) (same); Sanders, 2012 WL 836827, at *3 (finding State’s expert’s

testimony provided substantial evidence that defendant was a sexually violent

predator so as to defeat defendant’s motion for directed verdict); In re Det. of

Curtiss, No. 08-1299, 2009 WL 2514074, at *2 (Iowa Ct. App. Aug. 19, 2009)

(finding State’s expert’s testimony that defendant suffered from pedophilia and

antisocial personality disorder provided “substantial evidence” to show that

defendant was a sexually violent predator).

       Accordingly, pursuant to Iowa Court Rule 21.26(1)(b), the judgment of the

district court is affirmed.

       AFFIRMED.